Citation Nr: 0619234	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-17 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an earlier effective date for service 
connection for a major depressive disorder, now effective 
March 20, 2002. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to April 
1975. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for a major depressive disorder effective 
March 20, 2002. 


FINDING OF FACT

The veteran's earliest claim for compensation for a major 
depressive disorder was received by VA on March 20, 2002. 


CONCLUSION OF LAW

The criteria for an earlier effective date for service 
connection for a major depressive disorder have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2003 and a rating 
decision in June 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 1996) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the April 2004 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The veteran sustained an injury to his left tensor fascia 
latae muscle while on inactive duty training with the 
National Guard on April 25, 1998.  The RO granted service 
connection and a 40 percent rating for that disability 
effective April 27, 1998.  The RO also granted service 
connection and a 50 percent rating for a major depressive 
disorder, secondary to the leg injury, effective March 20, 
2002, and entitlement to individual unemployability 
compensation effective March 20, 2002.  He seeks an earlier 
effective date for service connection for the major 
depressive disorder because it was secondary to his leg 
injury. 

The effective date for the grant of service connection based 
on an original claim will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The veteran's service medical records show no symptoms, 
diagnosis, or treatment for any mental condition prior to his 
leg injury in April 1998.  The record contains a referral 
note showing that the veteran sought treatment for anxiety 
and depression from a military clinic in September 1998.  
However, the first examination of record was from a state 
clinic in August 1999.  The examiner noted that the veteran 
gradually developed depressive symptoms following his injury 
and had expressed suicidal ideations without firm plans.  The 
examiner diagnosed major depressive disorder.  In an August 
1999 report, a private psychiatrist noted that he had been 
treating the veteran since June 1999 and diagnosed major 
depressive disorder with onset as a result of the leg injury.  
Finally, a VA examiner in May 2003 confirmed the diagnosis 
and date of onset.  He also concluded that the depressive 
disorder was due to the veteran's service-connected physical 
condition resulting from the leg injury.  Therefore, the 
Board concludes that the weight of medical evidence shows 
that the veteran's depressive disorder, secondary to his left 
leg injury, manifested as early as September 1998 and was 
shown by evidence of record to be the result of his injury as 
early as August 1999. 

However, the veteran's earliest claim for service connection 
for his mental condition was received by the RO on March 20, 
2002.  There is no earlier communication of record from the 
veteran or any representative or other party to VA that would 
constitute a claim for service connection for depressive 
disorder.  See 38 C.F.R. § 3.155.

Even though the medical evidence shows that the veteran's 
depression had its onset as early as September 1998 and the 
evidence as early as August 1999 showed that the depression 
was secondary to his injury, the date of receipt of the claim 
is later than the date entitlement arose and must be the 
effective date of service connection in this claim.  
38 C.F.R. § 3.400.

The veteran has also alleged that an effective date in April 
1998 is warranted because that is the date that benefits were 
awarded by the Social Security Administration.  However, the 
Social Security Administration reviews claim under different 
statutes and regulations than VA.  Decisions of the Social 
Security Administration are not binding on VA.

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the claim must be denied.  See 38 U.S.C.A.
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an earlier effective date for service 
connection for a major depressive disorder is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


